



Exhibit 10(hhh)


ARCONIC INC.
2013 ARCONIC STOCK INCENTIVE PLAN
RESTRICTED SHARE UNIT AWARD AGREEMENT
SIGN-ON AWARD - MARK J. KRAKOWIAK (2018 Grant)
Grant Date: February 15, 2018
The terms and conditions of this Restricted Share Unit Award Agreement, as set
forth in this agreement (the “Award Agreement”) are authorized by the
Compensation and Benefits Committee of the Board of Directors. The Restricted
Share Unit award is granted to the Participant under the 2013 Arconic Stock
Incentive Plan, as amended and restated and as may be further amended from time
to time (the “Plan”). Terms that are defined in the Plan have the same meanings
in the Award Agreement.
NOTE: To avoid cancellation of the Restricted Share Unit award, the Participant
must affirmatively accept the Award and the terms of this Award Agreement within
6 months of the above grant date, as set forth in paragraph 29 of the Award
Agreement.
General Terms and Conditions
1. The Restricted Share Units are subject to the provisions of the Plan and the
provisions of the Award Agreement. If the Plan and the Award Agreement are
inconsistent, the provisions of the Plan will govern. Interpretations of the
Plan and the Award Agreement by the Committee are binding on the Participant and
the Company. A Restricted Share Unit is an undertaking by the Company to issue
the number of Shares indicated in the Participant’s account at Merrill Lynch’s
OnLine website www.benefits.ml.com, subject to the fulfillment of certain
conditions, except to the extent otherwise provided in the Plan or herein. A
Participant has no voting rights or rights to receive dividends on Restricted
Share Units, but the Board of Directors may authorize that dividend equivalents
be accrued and paid on Restricted Share Units upon vesting in accordance with
paragraphs 2 and 4 below.
Vesting and Payment
2. The Restricted Share Unit vests as to one-third of the Award on the first
anniversary of the grant date, as to one-third of the Award on the second
anniversary of the grant date and as to one-third of the Award on the third
anniversary of the grant date. Any portion of the Restricted Stock Unit that
vests will be paid to the Participant in Shares on the applicable vesting date
or within 90 days thereafter.
3. Except as provided in paragraph 4, if a Participant’s employment with the
Company (including its Subsidiaries) is terminated before the Restricted Share
Unit vests, the Award is forfeited and is automatically canceled.
4. The following are exceptions to the vesting rules:
•
Death or Disability: a Restricted Share Unit held by a Participant, who dies
while an Employee or who is permanently and totally disabled while an Employee,
is not forfeited but vests and is paid in accordance with the original vesting
schedule (or remaining portion thereof) set forth in paragraph 2.

A Participant is deemed to be permanently and totally disabled if the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months. A Participant shall not be
considered to be permanently and totally disabled unless the Participant
furnishes proof of the existence thereof in such form and manner, and at such
times, as the Company may require. In the event of a dispute, the determination
whether a Participant is permanently and totally disabled will be made by the
Committee or its delegate.
•
Change in Control: a Restricted Share Unit vests if a Replacement Award is not
provided following certain Change in Control events, as described in the Plan.
If the Change in Control qualifies as a “change in control event” within the
meaning of Treas. Reg. § 1.409-3(i)(5), the vested Restricted Share Unit will be
paid to the Participant within 30 days following the Change in Control. If the
Change in Control does not so qualify, the vested Restricted Share Unit will be
paid to the Participant in accordance with the original vesting schedule (or
remaining portion thereof) set forth in paragraph 2.



1

--------------------------------------------------------------------------------





•
Termination Following Change in Control: as further described in the Plan, if a
Replacement Award is provided following a Change in Control, but within 24
months of such Change in Control the Participant’s employment is terminated
without Cause (as defined in the Arconic Inc. Change in Control Severance Plan)
or by the Participant for Good Reason (as defined in the Arconic Inc. Change in
Control Severance Plan), the Replacement Award will vest and will be paid to the
Participant in accordance with the original vesting schedule (or remaining
portion thereof) set forth in paragraph 2.

•
Divestiture: if a Restricted Share Unit is held by a Participant who is to be
terminated from employment with the Company or a Subsidiary as a result of a
divestiture of a business or a portion of a business of the Company and the
Participant either becomes an employee of (or is leased or seconded to) the
entity acquiring the business on the date of the closing, or the Participant is
not offered employment with the entity acquiring the business and is terminated
by the Company or a Subsidiary within 90 days of the closing of the sale, then,
at the discretion of the Chief Executive Officer, the Restricted Share Unit will
not be forfeited and will vest and be paid in accordance with the original
vesting schedule (or remaining portion thereof) set forth in paragraph 2. For
purposes of this paragraph, employment by “the entity acquiring the business”
includes employment by a subsidiary or affiliate of the entity acquiring the
business; and “divestiture of a business” means the sale of assets or stock
resulting in the sale of a going concern. “Divestiture of a business” does not
include a plant shut down or other termination of a business.

5. A Participant will receive one Share upon the vesting and payment of a
Restricted Share Unit.
Taxes
6. All taxes required to be withheld under applicable tax laws in connection
with a Restricted Share Unit must be paid by the Participant at the appropriate
time under applicable tax laws. The Company will satisfy applicable tax
withholding obligations by withholding from the Shares to be issued upon payment
of the Restricted Share Unit, unless an alternative withholding method is
approved by the Committee or withholding in Shares is problematic under
applicable tax or securities law or has materially adverse accounting
consequences, in which case withholding will be made pursuant to Section 15(l)
of the Plan. The number of Shares withheld will be that number with a fair
market value on the applicable vesting date equal to the taxes required to be
withheld at the minimum required rates or, to the extent permitted under
applicable accounting principles, at up to the maximum individual tax rate for
the applicable tax jurisdiction, which include applicable income taxes, federal
and state unemployment compensation taxes and FICA/FUTA taxes. Further,
notwithstanding anything herein to the contrary, the Company may cause a portion
of the Restricted Share Units to vest prior to the stated vesting dates set
forth in paragraph 2 in order to satisfy any Tax-Related Items that arise prior
to the date of settlement of the Restricted Share Units; provided that to the
extent necessary to avoid a prohibited distribution under Section 409A of the
Code, the number of Restricted Share Units so accelerated and settled shall be
with respect to a number of Shares with a value that does not exceed the
liability for such Tax-Related Items.
Beneficiaries
7. If permitted by the Company, Participants will be entitled to designate one
or more beneficiaries to receive all Restricted Share Units that have not yet
vested at the time of death of the Participant. All beneficiary designations
will be on beneficiary designation forms approved for the Plan. Copies of the
form are available from the Communications Center on Merrill Lynch’s
OnLine® website www.benefits.ml.com
8. Beneficiary designations on an approved form will be effective at the time
received by the Communications Center on Merrill Lynch’s
OnLine® website www.benefits.ml.com. A Participant may revoke a beneficiary
designation at any time by written notice to the Communications Center on
Merrill Lynch’s OnLine® website www.benefits.ml.com or by filing a new
designation form. Any designation form previously filed by a Participant will be
automatically revoked and superseded by a later-filed form.
9. A Participant will be entitled to designate any number of beneficiaries on
the form, and the beneficiaries may be natural or corporate persons.
10. The failure of any Participant to obtain any recommended signature on the
form will not prohibit the Company from treating such designation as valid and
effective. No beneficiary will acquire any beneficial or other interest in any
Restricted Share Unit prior to the death of the Participant who designated such
beneficiary.


2

--------------------------------------------------------------------------------





11. Unless the Participant indicates on the form that a named beneficiary is to
receive Restricted Share Units only upon the prior death of another named
beneficiary, all beneficiaries designated on the form will be entitled to share
equally in the Restricted Share Units upon vesting. Unless otherwise indicated,
all such beneficiaries will have an equal, undivided interest in all such
Restricted Share Units.
12. Should a beneficiary die after the Participant but before the Restricted
Share Unit is paid, such beneficiary’s rights and interest in the Award will be
transferable by the beneficiary’s last will and testament or by the laws of
descent and distribution. A named beneficiary who predeceases the Participant
will obtain no rights or interest in a Restricted Share Unit, nor will any
person claiming on behalf of such individual. Unless otherwise specifically
indicated by the Participant on the beneficiary designation form, beneficiaries
designated by class (such as “children,” “grandchildren” etc.) will be deemed to
refer to the members of the class living at the time of the Participant’s death,
and all members of the class will be deemed to take “per capita.”
13. If a Participant does not designate a beneficiary or if the Company does not
permit a beneficiary designation, the Restricted Share Units that have not yet
vested or been paid at the time of death of the Participant will be paid to the
Participant’s legal heirs pursuant to the Participant’s last will and testament
or by the laws of descent and distribution.
Adjustments
14. In the event of an Equity Restructuring, the Committee will equitably adjust
the Restricted Share Unit as it deems appropriate to reflect the Equity
Restructuring, which may include (i) adjusting the number and type of securities
subject to the Restricted Share Unit; and (ii) adjusting the terms and
conditions of the Restricted Share Unit. The adjustments provided under this
paragraph 14 will be nondiscretionary and final and binding on all interested
parties, including the affected Participant and the Company; provided that the
Committee will determine whether an adjustment is equitable.
Repayment/Forfeiture
15. Notwithstanding anything to the contrary herein, pursuant to Section 15(e)
of the Plan the Committee has full power and authority, to the extent permitted
by governing law, to determine that the Restricted Share Unit will be canceled
or suspended at any time prior to a Change in Control: (i) if the Participant,
without the consent of the Committee, while employed by the Company or a
Subsidiary or after termination of such employment, becomes associated with,
employed by, renders services to or owns any interest (other than an interest of
up to 5% in a publicly traded company or any other nonsubstantial interest, as
determined by the Committee) in any business that is in competition with the
Company or any Subsidiary; (ii) in the event of the Participant’s willful
engagement in conduct which is injurious to the Company or any Subsidiary,
monetarily or otherwise; (iii) in the event of an Executive Officer’s misconduct
described in Section 15(f) of the Plan; or (iv) in order to comply with
applicable laws as described in Section 15(h) of the Plan.
Further, as an additional condition of receiving the Restricted Share Unit, the
Participant agrees that the Restricted Share Unit and any benefits or proceeds
the Participant may receive hereunder shall be subject to forfeiture and/or
repayment to the Company to the extent required (i) under the terms of any
recoupment or “clawback” policy adopted by the Company to comply with applicable
laws or with the Company’s Corporate Governance Guidelines or other similar
requirements, as such policy may be amended from time to time (and such
requirements shall be deemed incorporated into the Award Agreement without the
Participant’s consent) or (ii) to comply with any requirements imposed under
applicable laws and/or the rules and regulations of the securities exchange or
inter-dealer quotation system on which the Shares are listed or quoted,
including, without limitation, pursuant to Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010. Further, if the Participant
receives any amount in excess of what the Participant should have received under
the terms of the Restricted Share Unit for any reason (including without
limitation by reason of a financial restatement, mistake in calculations or
administrative error), all as determined by the Committee, then the Participant
shall be required to promptly repay any such excess amount to the Company.
Miscellaneous Provisions
16. Stock Exchange Requirements; Applicable Laws. Notwithstanding anything to
the contrary in the Award Agreement, no Shares issuable upon vesting of the
Restricted Share Units, and no certificate representing all or any part of such
Shares, shall be issued or delivered if, in the opinion of counsel to the
Company, such issuance or delivery would cause the Company to be in violation
of, or to incur liability under, any securities law, or any rule, regulation or
procedure of any U.S. national securities exchange upon which any securities of
the Company are listed, or any listing agreement with any such securities
exchange, or any other requirement of law or of any administrative or regulatory
body having jurisdiction over the Company or a Subsidiary.


3

--------------------------------------------------------------------------------





17. Non-Transferability. The Restricted Share Units are non-transferable and may
not be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant other than by will or the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company; provided, that, the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.
18. Shareholder Rights. No person or entity shall be entitled to vote, receive
dividends or be deemed for any purpose the holder of any Shares until the
Restricted Share Unit shall have vested and been paid in the form of Shares in
accordance with the provisions of the Award Agreement.
19. Notices. Any notice required or permitted under the Award Agreement shall be
in writing and shall be deemed sufficient when delivered personally or sent by
confirmed email, telegram, or fax or five days after being deposited in the
mail, as certified or registered mail, with postage prepaid, and addressed to
the Company at the Company’s principal corporate offices or to the Participant
at the address maintained for the Participant in the Company’s records or, in
either case, as subsequently modified by written notice to the other party.
20. Severability and Judicial Modification. If any provision of the Award
Agreement is held to be invalid or unenforceable under the applicable laws of
any country, state, province, territory or other political subdivision or the
Company elects not to enforce such restriction, the remaining provisions shall
remain in full force and effect and the invalid or unenforceable provision shall
be modified only to the extent necessary to render that provision valid and
enforceable to the fullest extent permitted by law. If the invalid or
unenforceable provision cannot be, or is not, modified, that provision shall be
severed from the Award Agreement and all other provisions shall remain valid and
enforceable.
21. Successors. The Award Agreement shall be binding upon and inure to the
benefit of the Company and its successors and assigns, on the one hand, and the
Participant and his or her heirs, beneficiaries, legatees and personal
representatives, on the other hand.
22. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the
Restricted Share Unit and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
23. Compliance with Code Section 409A. It is intended that the Restricted Share
Right granted pursuant to the Award Agreement be compliant with Section 409A of
the Code and the Award Agreement shall be interpreted, construed and operated to
reflect this intent. Notwithstanding the foregoing, the Award Agreement and the
Plan may be amended at any time, without the consent of any party, to the extent
necessary or desirable to satisfy any of the requirements under Section 409A of
the Code, but the Company shall not be under any obligation to make any such
amendment. Further, the Company and its Subsidiaries do not make any
representation to the Participant that the Restricted Share Right granted
pursuant to the Award Agreement satisfies the requirements of Section 409A of
the Code, and the Company and its Subsidiaries will have no liability or other
obligation to indemnify or hold harmless the Participant or any other party for
any tax, additional tax, interest or penalties that the Participant or any other
party may incur in the event that any provision of the Award Agreement or any
amendment or modification thereof or any other action taken with respect
thereto, is deemed to violate any of the requirements of Section 409A of the
Code.
24. Waiver. A waiver by the Company of breach of any provision of the Award
Agreement shall not operate or be construed as a waiver of any other provision
of the Award Agreement, or of any subsequent breach by the Participant or any
other Participant.
25. No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
the Participant’s own personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan.
26. Governing Law and Venue. As stated in the Plan, the Restricted Share Unit
and the provisions of the Award Agreement and all determinations made and
actions taken thereunder, to the extent not otherwise governed by the laws of
the United States, shall be governed by the laws of the State of New York,
United States of America, without reference to principles of conflict of laws,
and construed accordingly. The jurisdiction and venue for any disputes arising
under, or any actions brought to enforce (or otherwise relating to), the
Restricted Share Unit will be exclusively in the courts in the State of New
York, County of New York, including the Federal Courts located therein (should
Federal jurisdiction exist).


4

--------------------------------------------------------------------------------





27. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
28. Entire Agreement. The Award Agreement and the Plan embody the entire
understanding and agreement of the parties with respect to the subject matter
hereof, and no promise, condition, representation or warranty, express or
implied, not stated or incorporated by reference herein, shall bind either party
hereto.
Acceptance of Award
29. As permitted by Section 15(c) of the Plan, receipt of this Restricted Share
Unit award is subject to the Participant’s acceptance of the Award and the terms
of this Award Agreement and the Plan through Merrill Lynch’s
OnLine® website www.benefits.ml.com and/or through such other procedures as may
be required by the Company (Participant’s “Acceptance”). To avoid forfeiture of
the Award, the Participant must provide such Acceptance within 6 months of the
grant date of the Award. The date as of which the Participant’s Restricted Share
Unit award shall be forfeited, if the Participant has not provided such
Acceptance, will generally be set forth in the Participant’s account at Merrill
Lynch’s OnLine® website. If the Participant does not provide Acceptance within
this 6 month period, the Award will be cancelled in accordance with any
administrative procedures adopted under the Plan.






5